President.
It is proper to permit Bugher to shew, that he had a possession circumscribed by reasonable limits.
Evidence was then given, that Bugher had found old lines round his improvement, and intended to claim to them, expecting to hold 400 acres; that he settled on it in March, 1796, with his family, has lived on it since, built a cabbin, and cleared, fenced, and planted a field of fix or seven acres.

1 Hawk. 274, 293 4.

Note.—There was another indictment, of a similar nature, against David Gilliland, and Barnabas Gilliland, for assaulting Thomas M'Connel, breaking open his dwelling house, throwing out his goods, and throwing down his house. M'Connel claimed under a warrant. B. Gilliland claimed by settlement. The jury found David Gilliland guilty.
It did not appear, that Watt had made any improvement on the land surveyed for him, when Bugher went to improve there. Watt’s cabbin was about an hundred perches from Bugher’s. There were rails cut, and brush-heaps, before Watt came on the ground where he cleared.
The defendants came to Watt’s cabbin, ordered him to leave it, selled trees on it, threatened to shoot him, (one of them had a rifle gun) threatened to fasten him to a log-chain, and drag him with a horse out of the lines, and they set fire to his cabbin, and burnt it.
Brackenridge. The act of 3d April, 1792, makes warrants void without settlements in two years. A man may keep others off from his own possession.
Woods. Wait had a right to enter peaceably on his own land, to make his settlement required by law.—Whatever Bugher’s claim may have been, he is not justifiable in using force, in taking possession. Any violent execution of a private enterprize, whether lawful or unlawful, is a riot.
President. To burn a house, the habitation of a man, and with a man in it, is an outrage not to be justified.
Verdict, that David Gilliland, Bugher, and Ryan are guilty.